352 F.2d 327
Henry DIGGS, Appellant,v.UNITED STATES of America, Appellee.
No. 22160.
United States Court of Appeals Fifth Circuit.
October 28, 1965.

Henry E. Diggs, Atlanta, Ga., for appellant.
John C. Ciolino, Asst. U. S. Atty., New Orleans, La., Louis C. LaCour, U. S. Atty., for appellee.
Before JONES, WISDOM and GEWIN, Circuit Judges.
PER CURIAM:


1
The appellant Diggs complains of the denial of his motion to vacate judgment and sentence filed pursuant to Title 28 U.S.C.A. § 2255. He was convicted in 1958 of selling and concealing narcotic drugs in violation of Title 21 U.S.C.A. § 174 and 26 U.S.C.A. § 4705(a). He was given a plenary hearing on his motion.


2
He contends that § 4705(a) is a revenue statute which does not apply to him but is limited to those persons who are required to register and pay the tax; the indictment was defective because it failed to name the person to whom the drugs were allegedly sold; the evidence was insufficient; the jury was not properly instructed; and his rights under the Sixth Amendment were abridged because the person to whom he is alleged to have sold the drugs was not present at the trial. There was no direct appeal from the conviction.


3
A review of the record convinces us that the District Court gave full consideration to all of the appellant's contentions and correctly denied the relief sought. See Harris v. United States, 359 U.S. 19, 79 S.Ct. 560, 3 L.Ed.2d 597 (1959); Nigro v. United States, 276 U.S. 332, 48 S.Ct. 388, 72 L.Ed. 600 (1928); Borroto v. United States, (5 Cir. 1964) 338 F.2d 60; Washington v. United States, (5 Cir. 1960) 275 F.2d 687; Arthur v. United States, (5 Cir.1956) 230 F.2d 666.


4
The judgment is affirmed.